 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   CHARLES FAULTRY,                                   No. 2:18-cv-1850 KJM AC P
13                      Plaintiff,
14          v.                                          ORDER
15   J. SAECHAO, et al.,
16                      Defendants.
17

18          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

19   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 28, 2018, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. ECF No. 11. Plaintiff has not filed

24   objections to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

28   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).
                                                       1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed November 28, 2018, are adopted in full;
 5          2. Previously-named defendants Judd, Roswell and O’Brian are dismissed from this
 6   action without prejudice; and
 7          3. This case is referred back to the assigned magistrate judge for all further pretrial
 8   proceedings.
 9   DATED: January 16, 2019.
10

11
                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
